UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-33129 INTERNATIONAL CARD ESTABLISHMENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 95-4581903 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 555 Airport Space Way, Suite A Camarillo, CA (Address of principal executive offices) (Zip code) Issuer's telephone number: (866) 423-2491 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 16, 2010, there were 35,873,703 outstanding shares of the Registrant's Common Stock, $.0005 par value. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 14 PART II - OTHER INFORMATION Item 1.Legal Proceedings 16 Item1A. Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Removed and Reserved 16 Item 5.Other Information 16 Item 6.Exhibits 17 SIGNATURES 18 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNATIONAL CARD ESTABLISHMENT, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2010 INTERNATIONAL CARD ESTABLISHMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance of $14,463 and $17,721 at June 30, 2010 and December31, 2009, respectively Note receivable, net of allowance of $50,000 at June 30, 2010 andDecember 31, 2009, respectively - - Inventory Other receivables Prepaid financial charges Total current assets FIXED ASSETS, net of accumulated depreciation of $3,020,355and $2,999,836 at June 30, 2010 and December 31, 2009, respectively INTANGIBLE ASSETS GOODWILL OTHER NON-CURRENT ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Due to FTS – Underpayment - Line of credit, related party Total current liabilities COMMITMENTS & CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock; $0.01 par value; 10,000,000 shares authorized, 54,000 sharesissued and outstanding at June 30, 2010, and December 31, 2009, respectively Common stock; $0.0005 par value; 100,000,000 shares authorized, 35,873,703 shares issued and outstanding at June 30, 2010, and December 31, 2009, respectively 17,937 17,937 Common stock subscribed Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 3 INTERNATIONAL CARD ESTABLISHMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (OPERATIONS) (UNAUDITED) Three Months Ended SixMonths Ended June 30, June 30, June 30, June 30, Revenue: Merchant services revenues $ Equipment sales Less: sales returns and allowances ) Net revenue Cost of revenue: Commissions Cost of sales Cost of sales – equipment Cost of revenue Gross profit Operating, general and administrative expenses: General, administrative and selling expenses Depreciation Merchant portfolio attrition expense Total operating, general and administrative expenses Net operating (loss) Non-operating income (expense): Interest income - - Interest (expense) Gain on sale of fixed assets Other Expense – FTS - ) - ) Total non-operating income (expense) ) ) Net income/(loss) before provision for income taxes ) ) Provision for income taxes - Net income (loss) $ $ ) $ $ ) Earnings per share – basic $ $ ) $ $ ) Earnings per share – dilutive $ $ ) $ $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - dilutive See Accompanying Notes to Condensed Consolidated Financial Statements. 4 INTERNATIONAL CARD ESTABLISHMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2010 June 30, 2009 Cash Flows from Operating Activities: Net income/(loss) $ $ ) Depreciation Write off of cancelled merchant accounts Allowance for doubtful accounts, other receivables and accrued interest income, net of bad debt recoveries ) Gain on sale of fixed assets ) - Adjustments to reconcile net loss to cash provided by operatingactivities: Changes in assets and liabilities Decrease in accounts receivable Decrease in inventories Decrease in other receivables (Increase) in prepaid expenses ) ) (Increase) in other non-current assets ) ) (Decrease) in accounts payable ) ) Increase/(decrease) in accrued expenses ) Increase/(decrease) in Due to FTS – Underpayment ) Net cash provided by operating activities Cash Flows from Investing Activities: Acquisitions of merchant accounts, net of attrition ) Purchase of property and equipment ) ) Proceeds received from sale of equipment - Net cash provided (used) in investing activities ) Cash Flows from Financing Activities: Noncash advances from line of credit, related party ) Payment on line of credit, related party ) ) Proceeds from line of credit, related party Net cash used in financing activities ) ) Net increase in cash Cash, beginning of period Cash, end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 5 INTERNATIONAL CARD ESTABLISHMENT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) Three Months Ended June 30, 2010 June 30, 2009 SUPPLEMENT DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $ $ NON-CASH INVESTING AND FINANCING TRANSACTIONS Inventory purchased from line of credit, related party $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 6 INTERNATIONAL CARD ESTABLISHMENT, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Basis of Presentation and Organization and Significant Accounting Policies Basis of Presentation and Organization The accompanying Condensed Consolidated Financial Statements of International Card Establishment, Inc. (the “Company”) should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Significant accounting policies disclosed therein have not changed except as noted below. As used in these Notes to the Consolidated Financial Statements, the terms the “Company”, “we”, “us”, “our” and similar terms refer to International Card Establishment, Inc. and, unless the context indicates otherwise, its consolidated subsidiaries. The Company’s subsidiaries include NEOS Merchant Solutions (“NEOS”), a Nevada corporation, which provides smart card loyalty programs in an integrated vertical system for its customers, as well as other electronic payment services (merchant services); International Card Establishment (“ICE”), which provides electronic payment services (merchant services); and INetEvents, Inc. (“INET”), a Delaware Corporation, which has been dormant since 2005. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant intercompany transactions and accounts have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, these interim condensed consolidated financial statements should be read in conjunction with the Company’s most recent audited financial statements and notes thereto included in its December 31, 2009, Annual Report on Form 10-K. Operating results for the period ended June 30, 2010, are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Accounting Policies Fair Value Accounting As required by the Fair Value Measurements and Disclosures Topic of the FASB ASC, fair value is measured based on a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The three levels of the fair value hierarchy are described below: Level1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; Level3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). 7 Recently Adopted and Recently Issued Accounting Guidance In June 2009, the Financial Accounting Standards Board ("FASB") issued authoritative guidance for "Accounting for Transfers of Financial Assets," which eliminates the concept of a "qualifying special-purpose entity," changes the requirements for derecognizing financial assets, and requires additional disclosures in order to enhance information reported to users of financial statements by providing greater transparency about transfers of financial assets, including securitization transactions, and an entity's continuing involvement in and exposure to the risks related to transferred financial assets. This guidance is effective for fiscal years beginning after November 15, 2009. The Company adopted this guidance for the period ended June 30, 2010, and determined that it does not have a material impact on the consolidated financial statements. In June 2009, the FASB issued authoritative guidance amending existing guidance. The amendments include: (1) the elimination of the exemption for qualifying special purpose entities, (2) a new approach for determining who should consolidate a variable-interest entity, and (3) changes to when it is necessary to reassess who should consolidate a variable-interest entity. This guidance is effective for the first annual reporting period beginning after November 15, 2009 and for interim periods within that first annual reporting period. The Company adopted this guidance for the period ended June 30, 2010. It does not have a material impact on the consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06 to amend the disclosure requirements related to recurring and nonrecurring fair value measurements found in ASC Topic 820 “Fair Value Measurements and Disclosure”. The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. The guidance became effective for the Company beginning January 1, 2010. The adoption of this guidance does not have a material impact on the Company’s consolidated financial statements. In February2010, the FASB issued ASU 2010-09 which amends guidance on ASC Topic 855 “Subsequent Events”. This guidance alleviates potential conflicts between FASB guidance and SEC requirements. Under this amended guidance, SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements. This guidance was effective immediately and we adopted these new requirements for the period ended June 30, 2010. The adoption of this guidance did not have a material impact on our financial statements. Issued In October 2009 the FASB issued ASU 2009-13 which changes ASC Topic 506 “Revenue Recognition” for revenue recognition for multiple-deliverable arrangements. These changes require separation of consideration received in such arrangements by establishing a selling price hierarchy (not the same as fair value) for determining the selling price of a deliverable, which will be based on available information in the following order: vendor-specific objective evidence, third-party evidence, or estimated selling price; eliminate the residual method of allocation and require that the consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method, which allocates any discount in the arrangement to each deliverable on the basis of each deliverable’s selling price; require that a vendor determine its best estimate of selling price in a manner that is consistent with that used to determine the price to sell the deliverable on a standalone basis; and expand the disclosures related to multiple-deliverable revenue arrangements. These changes become effective on January1, 2011. The Company has determined that the adoption of these changes will not have an impact on the consolidated financial statements, as the Company does not currently have any such arrangements with its customers. In January 2010, the FASB issued ASU 2010-06 to amend the disclosure requirements related to recurring and nonrecurring fair value measurements found in ASC Topic 820 “Fair Value Measurements and Disclosures”. The guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance will become effective for the Company with the reporting period beginning July 1, 2011. The adoption of this guidance will not have a material impact on the Company’s consolidated financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not, or are not believed by management to, have a material impact on the Company's present or future consolidated financial statements. 8 Note 2. Sale of Merchant Portfolio In April 2010 management negotiated the sale of one of its merchant card portfolios to the Company’s bank card processor in a third party transaction. The Company received net proceeds of $761,510 from the transaction with a net gain of $536,215. The Company used the net proceeds from the sale of one of its merchant card portfolios to pay down its related party line of credit in the amount of $503,344. Note 3. Other Receivables At June 30, 2010, and December 31, 2009, other receivables consisted of the following: June 30, 2010 December 31, 2009 Merchant residuals receivable $ $ Other receivables Total $ $ December 31, 2009, merchant residuals of $159,277 were collected in January 2010. Other receivables are split between $5,416 in funds pool transactions for one client and $452 in employee advances for a total of $5,868. Note 4. Due to FTS - Underpayment In June 2009, one of our residual sources notified us that between November 2008 and April 2009 they had undercharged us by $111,393. An agreement was reached whereby the vendor would deduct an additional $9,283 per month in fees over the next 12 months. The $111,393 was split with $72,757 being offset against the second quarter residual income and $38,636 (representing the November and December 2008 portion) was treated as Other Expense. With the sale of our merchant portfolio in April 2010 the balance was paid in full. Note 5. Subscriptions As of June 30, 2010, we anticipate issuing shares to satisfy a $30,000 2004 common stock subscription. Note 5. Fair Value Accounting In accordance with authoritative guidance, the table below sets forth the Company's financial assets and liabilities measured at fair value by level within the fair value hierarchy. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Fair Value at June 30, 2010 Total Level 1 Level2 Level3 Assets: Intangibles – Merchant Portfolios $ $
